210 Ga. 669 (1954)
82 S.E.2d 129
HEARD et al., by Guardian,
v.
HELMS.
18593.
Supreme Court of Georgia.
Submitted May 11, 1954.
Decided May 11, 1954.
Rehearing Denied May 31, 1954.
*670 O. N. Singleton, R. S. Wimberly, for plaintiffs in error.
Joseph M. Rogers, contra.
SUTTON, Justice.
The purported brief of the evidence consists of 98 pages of questions and answers; and, with the exception of one page of documentary evidence, every page includes either motions to rule out evidence, objections to the introduction of evidence, rulings of the court in passing upon various objections and motions, colloquies between counsel and between counsel and the court, arguments of counsel upon objections to the admission of evidence, evidence which was excluded by the court, and various other irrelevant matter. So far as the record shows, the purported brief of the evidence has not been agreed to by counsel nor has it been approved by the court. The only approval by the trial judge relates to the one page of documentary evidence. There has been no bona fide attempt whatever to comply with the requirements of Code § 70-305, as amended by the act of December, 1953 (Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 446 (b)), and this court will, therefore, not pass upon any assignment of error in the determination of which reference must be had to the purported brief of evidence. Robinson v. State, 209 Ga. 650 (1) (75 S.E.2d 9), and cases cited. Accordingly, since the general grounds of the motion for new trial and all of the four special grounds require reference to the brief of evidence, no question is presented for determination by this court.
Judgment affirmed. All the Justices concur.